Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Response to Amendment
The Amendment filed 12/10/21 has been entered. Claims 1-19, and 27-32 have been canceled.  Claims 20, 22-26, and 33-36 have been amended.  Claims 33-36 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 9/21/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele S. Fil (Reg. No. 69,960) on 1/5/22.

The application has been amended as follows: 

Claim 33 - canceled.

Claim 34, Line 1 - “The gas turbine sealing interface as claimed in claim 35” has been replaced with --The gas turbine engine as claimed in claim 35--.

Claim 35, Line 22 - “the L-shaped,” has been replaced with --the L-shaped rail,--.

Claim 36, Line 1 - “The gas turbine sealing interface as claimed in claim 35” has been replaced with --The gas turbine engine as claimed in claim 35--.

Allowable Subject Matter
Claims 20-26 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 20-26, and 33-36 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  It is also noteworthy to mention that the length of the seal recited in claims 25 and 35 produce a critical effect of allowing the transition duct to mate with existing stage one turbine vane structures [see Paras 24 and 26 of this application].
Additionally, the prior art of record does not teach “wherein a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 25 and 35.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746